Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 1 of 37




                  EXHIBIT J
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 2 of 37
                                                         MATERIAL SUBJECT TO PROTECTIVE ORDER BELOW



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA
ALASAAD, SUHAIB ALLABABIDI, SIDD
BIKKANNAVAR, JÉRÉMIE DUPIN,
AARON GACH, ISMAIL ABDEL-RASOUL
AKA ISMA’IL KUSHKUSH, DIANE
MAYE, ZAINAB MERCHANT,
MOHAMMED AKRAM SHIBLY, AND
MATTHEW WRIGHT,
                                                      Civil Action No. 17-cv-11730-DJC
       Plaintiffs,
                                                      Hon. Denise J. Casper
               v.

KIRSTJEN NIELSEN, SECRETARY OF
THE U.S. DEPARTMENT OF HOMELAND
SECURITY, IN HER OFFICIAL
CAPACITY; KEVIN MCALEENAN,
COMMISSIONER OF U.S. CUSTOMS AND
BORDER PROTECTION, IN HIS OFFICIAL
CAPACITY; AND RONALD VITIELLO,
ACTING DIRECTOR OF U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT, IN HIS OFFICIAL
CAPACITY,

       Defendants.


       PLAINTIFF ZAINAB MERCHANT’S RESPONSES AND OBJECTIONS TO
                     DEFENDANTS’ INTERROGATORIES

       Plaintiff Zainab Merchant hereby responds and objects to Defendants’ Interrogatories

dated September 7, 2018, as follows, with certain material below designated as

CONFIDENTIAL per the terms of the Protective Order in this case. See ECF No. 69.


                                      GENERAL OBJECTIONS


       Plaintiff objects to the Interrogatories to the extent they may be construed to seek

information (i) not relevant to the subject matter of this action; (ii) not relevant to any claim or
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 3 of 37



the responses to any and all of these Interrogatories, and hereby makes the following specific

objections and responses while reserving the right to make additional objections as may be

deemed appropriate during the course of discovery.



Interrogatory No. 1: For each plaintiff, list all instances of international travel to and from
the United States (including dates of departure and return, names used on passports or
other travel documents, ports of exit and entry, and destination country and city), from
January 1, 2008, to present.

RESPONSE:

        Plaintiff objects to this request as overbroad, unduly burdensome, and not proportional to

the needs of the case to the extent it seeks all instances of international travel dating back to

January 1, 2008. This time period, comprising over 10 years, is unduly burdensome and seeks

information that is irrelevant. Plaintiffs filed suit in September 2017 seeking forward-looking

injunctive relief against Defendants’ policies and practices of conducting electronic device

searches. While some increment of Plaintiffs’ past travel and searches of electronic devices may

be relevant to Plaintiffs’ standing, no Plaintiff has alleged a search of an electronic device prior

to 2016.

        Additionally, Plaintiff objects to providing information about destination country and

city, other than the initial point of arrival after leaving the United States. While the initial point

of arrival after leaving the United States may be relevant to the case, information about any

further destination of foreign travel is not relevant and is outside the scope of discovery

authorized by the Court in its scheduling order, which is limited to Plaintiffs’ standing and

Defendants’ policies and practices.

        Subject to the above-described objections, Plaintiff will provide the requested

information dating from January 1, 2013, to the present.


                                                   3
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 4 of 37



       To the best of Plaintiff Merchant’s knowledge, the following are all instances of

international travel to and from the United States since January 1, 2013:

             Date                           Departure                          Arrival
June 5, 2013                       New York, NY                     Dubai, United Arab Emirates
July 13, 2013                      Dubai, United Arab Emirates      Dallas, TX
December 17, 2013                  Orlando, FL                      London, United Kingdom
January 12, 2014                   London, United Kingdom           Orlando, FL
May 24, 2015                       New York, NY                     Dubai, United Arab Emirates
June 11, 2015                      Dubai, United Arab Emirates      New York, NY
September 1, 2016                  Blaine, WA                       Vancouver, Canada
September 5, 2016                  Vancouver, Canada                Blaine, WA
December 13, 2016                  Orlando, FL                      Toronto, Canada
December 19, 2016                  Toronto, Canada                  New York, NY
March 1, 2017                      Chicago, IL                      Toronto, Canada
March 5, 2017                      Toronto, Canada                  Newark, NJ
August 30, 2017                    Orlando, FL                      London, United Kingdom
September 15, 2017                 London, United Kingdom           Orlando, FL
March 22, 2018                     Orlando, FL                      Toronto, Canada
April 5, 2018                      London, United Kingdom           Orlando, FL
June 20, 2018                      Fort Lauderdale, FL              Dubai, United Arab Emirates
July 7, 2018                       Dubai, United Arab Emirates      Fort Lauderdale, FL
August 20, 2018                    Orlando, FL                      Toronto, Canada
September 9, 2018                  Toronto, Canada                  Orlando, FL
September 11, 2018                 Orlando, FL                      Toronto, Canada

       To the best of Ms. Merchant’s knowledge, the name on her passport and other travel

documents during all of these trips was “Zainab Merchant.”



Interrogatory No. 2: For each instance of international travel listed in response to
Interrogatory 1, provide the purpose of that travel.

RESPONSE:

       Plaintiff objects to this request to the extent it seeks information that is not relevant to the

case. Notwithstanding this objection, Plaintiff will state whether each instance of international

travel identified in response to Interrogatory No. 1 was for business or personal reasons, to the

extent of Plaintiff’s knowledge.


                                                  4
         Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 5 of 37



         All of Ms. Merchant’s travel across the U.S. border from January 1, 2013 to the present

was for personal reasons.



Interrogatory No. 3: For each instance of international travel listed in response to
Interrogatory 1, identify every person who traveled with each plaintiff(s). For each entry
where a plaintiff traveled alone, respond “none” for that entry.

RESPONSE:

         Plaintiff objects to this request to the extent it seeks information that is not relevant to the

case. The identity of any person who traveled with Plaintiffs during all past international travel

has no bearing on the likelihood that any of the Plaintiffs will have their electronic devices

searched or detained by Defendants in the future or on the constitutionality of Defendants’

challenged policies and practices. Furthermore, providing this information is unduly burdensome

and affects the rights of third parties not before the Court.



Interrogatory No. 4: For each instance of international travel listed in response to
Interrogatory 1, state whether, in the course of that travel, DHS, CBP and/or ICE searched
and/or detained one or more of plaintiff’s electronic devices.

RESPONSE:

         In responding to this Interrogatory, Plaintiff considers an electronic device to have been

“detained” any time it was taken out of Plaintiff’s possession or control by DHS, CBP and/or

ICE. Plaintiff considers an electronic device to have been “confiscated” any time it was kept by

DHS, CBP and/or ICE after Plaintiff completed the border inspection process and left the port of

entry.

         To the best of Plaintiff Merchant’s knowledge, the following instances of international

travel listed in response to Interrogatory No. 1 involved a search and/or detention of one or more



                                                    5
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 6 of 37
                                                          CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER



of her electronic devices:

Date                               Departure                       Arrival
March 5, 2017                      Toronto, Canada                 Newark, NJ
April 5, 2018                      London, United Kingdom          Orlando, FL
July 7, 2018                       Dubai, United Arab Emirates     Fort Lauderdale, FL
September 9, 2018                  Toronto, Canada                 Orlando, FL


Interrogatory No. 5: For each plaintiff, provide their date of birth, passport number(s),
and any aliases or alternative name spellings used during the course of international travel
to and from the United States from January 1, 2008, to the present.

RESPONSE:

          Plaintiff Merchant provides the following information, with date of birth and passport

numbers designated as Confidential under the terms of the Protective Order in this case. See ECF

No. 69.




Interrogatory No. 6: For each search and/or detention of an electronic device listed in
response to Interrogatory 4, describe in detail all facts concerning each search, including
but not limited to the persons and Government entities involved in the search, the type of
device searched (including the length of the search and/or detention, the date any detained
electronic devices were returned, and the outcome of the search and/or detention).

RESPONSE:

          To the best of Plaintiff Merchant’s knowledge, the following are facts concerning each

search described in response to Interrogatory No. 4:

                                                  6
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 7 of 37



I declare under penalty of perjury that the foregoing Responses to Interrogatories are true and

correct to the best of my knowledge, information and belief.




______________________                               Dated: October 9, 2018




Signed by Counsel as to All Objections and Legal Contentions:

Dated: October 9, 2018

/s/ Hugh Handeyside
Adam Schwartz                    Esha Bhandari                     Jessie J. Rossman
Sophia Cope                      Hugh Handeyside                   Matthew R. Segal
Aaron Mackey                     Nathan Freed Wessler              AMERICAN CIVIL
ELECTRONIC FRONTIER              AMERICAN CIVIL                    LIBERTIES UNION
FOUNDATION                       LIBERTIES UNION                   FOUNDATION OF
815 Eddy Street                  FOUNDATION                        MASSACHUSETTS
San Francisco, CA 94109          125 Broad Street, 18th Floor      211 Congress Street
(415) 436-9333 (phone)           New York, NY 10004                Boston, MA 02110
(415) 436-9993 (fax)             (212) 549-2500 (phone)            (617) 482-3170 (phone)
adam@eff.org                     (212) 549-2583 (fax)              (617) 451-0009 (fax)
sophia@eff.org                   ebhandari@aclu.org                jrossman@aclum.org
amackey@eff.org                  hhandeyside@aclu.org              msegal@aclum.org
                                 nwessler@aclu.org


Counsel for Plaintiffs



                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was sent by electronic mail to
 counsel of record in the case on October 9, 2018.


                                             /s/Esha Bhandari
                                             Esha Bhandari


                                                17
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 8 of 37



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, et al.,

       Plaintiffs,

               v.                                  Civil Action No. 17-cv-11730-DJC

KIRSTJEN NIELSEN, et al.,                          Hon. Denise J. Casper


       Defendants.



            PLAINTIFF ZAINAB MERCHANT’S SUPPLEMENTAL RESPONSE
                      TO DEFENDANTS’ INTERROGATORIES

       Plaintiff Zainab Merchant, pursuant to Rule 26(e) of the Federal Rules of Civil

Procedure, hereby provides this supplemental response to her interrogatory response of

October 9, 2018. Ms. Merchant herein incorporates by reference all objections in her earlier

response.


Interrogatory No. 1: For each plaintiff, list all instances of international travel to and from
the United States (including dates of departure and return, names used on passports or
other travel documents, ports of exit and entry, and destination country and city), from
January 1, 2008, to present.

RESPONSE:

       December 15, 2018: Flight from Toronto, Canada to Orlando, Florida.

       January 8, 2019: Flight from Orlando, Florida to Toronto, Canada.

       March 13, 2019: Flight from Toronto, Canada to London, United Kingdom.

       March 19, 2019: Flight from London, United Kingdom to Toronto, Canada.
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 9 of 37



Interrogatory No. 2: For each instance of international travel listed in response to
Interrogatory 1, provide the purpose of that travel.

RESPONSE:

       The purpose of the trips listed in the supplemental response to Interrogatory No. 1 was

personal.



Interrogatory No. 4: For each instance of international travel listed in response to
Interrogatory 1, state whether, in the course of that travel, DHS, CBP and/or ICE searched
and/or detained one or more of plaintiff’s electronic devices.

RESPONSE:

       To the best of Ms. Merchant’s knowledge, the additional international travel listed in the

supplemental response to Interrogatory No. 1 did not involve a search and/or detention of her

electronic devices.



Interrogatory No. 7: For each plaintiff, list all international travel to and from the United
States planned in the future (including dates of departure and return, ports of exit and
entry, and destination country and city, from August 31, 2018 onward.

RESPONSE:

       On or about April 4, 2019, Ms. Merchant intends to travel from Toronto, Canada to

Boston, Massachusetts for her graduate studies. She has not yet purchased tickets for this trip.

She plans to travel between Toronto, Canada and Boston, Massachusetts periodically through

May 2020 in order to complete her graduate studies. This travel is highly likely.




                                                 2
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 10 of 37



I declare under penalty of perjury that the foregoing Responses to Interrogatories are true and

correct to the best of my knowledge, information, and belief.




                                                             Dated: March 22, 2019

Zainab Merchant


Signed by Counsel as to All Objections and Legal Contentions:

Dated: March 22, 2019

                                 /s/ Hugh Handeyside

Adam Schwartz                    Esha Bhandari                     Jessie J. Rossman
Sophia Cope                      Hugh Handeyside                   Matthew R. Segal
Aaron Mackey                     Nathan Freed Wessler              AMERICAN CIVIL
ELECTRONIC FRONTIER              AMERICAN CIVIL                    LIBERTIES UNION
FOUNDATION                       LIBERTIES UNION                   FOUNDATION OF
815 Eddy Street                  FOUNDATION                        MASSACHUSETTS
San Francisco, CA 94109          125 Broad Street, 18th Floor      211 Congress Street
(415) 436-9333 (phone)           New York, NY 10004                Boston, MA 02110
(415) 436-9993 (fax)             (212) 549-2500 (phone)            (617) 482-3170 (phone)
adam@eff.org                     (212) 549-2583 (fax)              (617) 451-0009 (fax)
sophia@eff.org                   ebhandari@aclu.org                jrossman@aclum.org
amackey@eff.org                  hhandeyside@aclu.org              msegal@aclum.org
                                 nwessler@aclu.org

Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was sent by electronic mail to

 counsel of record in the case on March 22, 2019.

                                                    /s/ Esha Bhandari




                                                3
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 11 of 37
                                                         MATERIAL SUBJECT TO PROTECTIVE ORDER BELOW



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA                             )
ALASAAD, SUHAIB ALLABABIDI, SIDD                   )
BIKKANNAVAR, JÉRÉMIE DUPIN,                        )
AARON GACH, ISMAIL ABDEL-RASOUL                    )
AKA ISMA’IL KUSHKUSH, DIANE                        )
MAYE, ZAINAB MERCHANT,                             )
MOHAMMED AKRAM SHIBLY, AND                         )
MATTHEW WRIGHT,                                    )
                                                   )   Civil Action No. 17-cv-11730-DJC
       Plaintiffs,                                 )
                                                   )   Hon. Denise J. Casper
               v.                                  )
                                                   )
KIRSTJEN NIELSEN, SECRETARY OF                     )
THE U.S. DEPARTMENT OF HOMELAND                    )
SECURITY, IN HER OFFICIAL                          )
CAPACITY; KEVIN MCALEENAN,                         )
COMMISSIONER OF U.S. CUSTOMS                       )
AND BORDER PROTECTION, IN HIS                      )
OFFICIAL CAPACITY; AND RONALD                      )
VITIELLO, ACTING DIRECTOR OF U.S.                  )
IMMIGRATION AND CUSTOMS                            )
ENFORCEMENT, IN HIS OFFICIAL                       )
CAPACITY,                                          )
                                                   )
       Defendants.                                 )


      PLAINTIFF SIDD BIKKANNAVAR’S RESPONSES AND OBJECTIONS TO
                     DEFENDANTS’ INTERROGATORIES

       Plaintiff Sidd Bikkannavar hereby responds and objects to Defendants’ Interrogatories

dated September 7, 2018, as follows, with certain material below designated as

CONFIDENTIAL per the terms of the Protective Order in this case. See ECF No. 69.


                                      GENERAL OBJECTIONS


       Plaintiff objects to the Interrogatories to the extent they may be construed to seek

information (i) not relevant to the subject matter of this action; (ii) not relevant to any claim or
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 12 of 37



the responses to any and all of these Interrogatories, and hereby makes the following specific

objections and responses while reserving the right to make additional objections as may be

deemed appropriate during the course of discovery.



Interrogatory No. 1: For each plaintiff, list all instances of international travel to and from
the United States (including dates of departure and return, names used on passports or
other travel documents, ports of exit and entry, and destination country and city), from
January 1, 2008, to present.

RESPONSE:

        Plaintiff objects to this request as overbroad, unduly burdensome, and not proportional to

the needs of the case to the extent it seeks all instances of international travel dating back to

January 1, 2008. This time period, comprising over 10 years, is unduly burdensome and seeks

information that is irrelevant. Plaintiffs filed suit in September 2017 seeking forward-looking

injunctive relief against Defendants’ policies and practices of conducting electronic device

searches. While some increment of Plaintiffs’ past travel and searches of electronic devices may

be relevant to Plaintiffs’ standing, no Plaintiff has alleged a search of an electronic device prior

to 2016.

        Additionally, Plaintiff objects to providing information about destination country and

city, other than the initial point of arrival after leaving the United States. While the initial point of

arrival after leaving the United States may be relevant to the case, information about any further

destination of foreign travel is not relevant and is outside the scope of discovery authorized by

the Court in its scheduling order, which is limited to Plaintiffs’ standing and Defendants’ policies

and practices.

        Subject to the above-described objections, Plaintiff will provide the requested

information dating from January 1, 2013, to the present.


                                                   3
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 13 of 37



          To the best of Plaintiff Bikkannavar’s knowledge, the following are all instances of

international travel to and from the United States since January 1, 2013. During these trips, the

name on




Trip 1:

          July 23, 2013: San Francisco International Airport (SFO) to Narita International Airport,

Tokyo, Japan (NRT)

          August 5, 2013: Narita International Airport, Tokyo, Japan (NRT) to San Francisco

International Airport (SFO)



Trip 2:

          September 27, 2013: Honolulu International Airport (HNL) to Brisbane Airport,

Australia (BNE)

          October 15, 2013: Adelaide Airport, Australia (ADL) to Los Angeles International

Airport (LAX)



Trip 3:

          March 13, 2014: Newark Liberty International Airport (EWR) to Barcelona-El Prat

Airport, Spain (BCN)

          March 17, 2013: Barcelona-El Prat Airport, Spain (BCN) to Newark Liberty International

Airport (EWR)



                                                   4
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 14 of 37




Trip 4:

          May 29, 2014: San Francisco International Airport (SFO) to Narita International Airport,

Tokyo, Japan (NRT)

          June 4, 2014: Narita International Airport, Tokyo, Japan (NRT) to San Francisco

International Airport (SFO)



Trip 5:

          July 30, 2014: San Francisco International Airport (SFO) to Narita International Airport,

Tokyo, Japan (NRT)

          August 27, 2014: Munich Airport, Germany (MUC) to Washington Dulles International

Airport (IAD)



Trip 6:

          November 7, 2014: George Bush Intercontinental Airport, Houston (IAH) to Ezeiza

International Airport, Buenos Aires, Argentina (EZE)

          November 21, 2014: Jorge Chávez International Airport, Lima, Peru (LIM) to George

Bush Intercontinental Airport, Houston (IAH)



Trip 7:

          November 24, 2014: Los Angeles International Airport (LAX) to Melbourne Airport,

Australia (MEL)

          November 30, 2014: Melbourne Airport, Australia (MEL) to Los Angeles International



                                                  5
        Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 15 of 37



Airport (LAX)



Trip 8:

          December 20, 2014: Los Angeles International Airport (LAX) to Abu Dhabi International

Airport, United Arab Emirates (AUH)

          December 29, 2014: Abu Dhabi International Airport, United Arab Emirates (AUH) to

Los Angeles International Airport (LAX)



Trip 9:

          January 12, 2015: Los Angeles International Airport (LAX) to Abu Dhabi International

Airport, United Arab Emirates (AUH)

          January 26, 2015: Paris Charles de Gaulle Airport, France (CDG) to Los Angeles

International Airport (LAX)



Trip 10:

          April 3, 2015: Car trip from San Diego, California to Tijuana, Mexico via San Ysidro

Port of Entry.

          April 5, 2015: Car trip from Tijuana, Mexico to San Diego, California via San Ysidro

Port of Entry.



Trip 11:

          June 3, 2015: Los Angeles International Airport (LAX) to Frankfurt Airport, Germany

(FRA)



                                                 6
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 16 of 37



        June 15, 2015: Narita International Airport, Tokyo, Japan (NRT) to San Francisco

International Airport (SFO)



Trip 12:

        July 29, 2015: Los Angeles International Airport (LAX) to Tokyo International Airport,

Japan (HND)

        August 4, 2015: Narita International Airport, Tokyo, Japan (NRT) to Honolulu

International Airport (HNL)



Trip 13:

        October 12, 2015: Los Angeles International Airport (LAX) to Sydney Airport, Australia

(SYD)

        October 26, 2015: Sydney Airport, Australia (SYD) to Los Angeles International Airport

(LAX)



Trip 14:

        December 29, 2015: Los Angeles International Airport (LAX) to Cancun International

Airport, Mexico (CUN)

        January 2, 2016: Cancun International Airport, Mexico (CUN) to Los Angeles

International Airport (LAX)



Trip 15:

        February 12, 2016: Chicago O’Hare International Airport (ORD) to Munich Airport,



                                               7
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 17 of 37



Germany (MUC)

       February 15, 2016: Munich Airport, Germany (MUC) to Washington Dulles International

Airport (IAD)



Trip 16:

       April 19, 2016: George Bush Intercontinental Airport, Houston (IAH) to Santiago

International Airport, Chile (SCL)

       April 29, 2016: Santiago International Airport, Chile (SCL) to George Bush

Intercontinental Airport, Houston (IAH)



Trip 17:

       June 22, 2016: Los Angeles International Airport (LAX) to Narita International Airport,

Tokyo, Japan (NRT)

       June 27, 2016: Narita International Airport, Tokyo, Japan (NRT) to Los Angeles

International Airport (LAX)



Trip 18:

       August 2, 2016: Los Angeles International Airport (LAX) to Narita International Airport,

Tokyo, Japan (NRT)

       August 8, 2016: Narita International Airport, Tokyo, Japan (NRT) to Los Angeles

International Airport (LAX)



Trip 19:



                                               8
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 18 of 37



       September 22, 2016: Washington Dulles International Airport (IAD) to Brussels Airport,

Belgium (BRU)

       September 27, 2016: Berlin Tegel Airport, Germany (TXL) to Newark Liberty

International Airport (EWR)



Trip 20:

       November 9, 2016: Newark Liberty International Airport (EWR) to Lisbon Airport,

Portugal (LIS)

       November 17, 2016: Lisbon Airport, Portugal (LIS) to Newark Liberty International

Airport (EWR)



Trip 21:

       January 15, 2017: George Bush Intercontinental Airport, Houston (IAH) to Santiago

International Airport, Chile (SCL)

       January 31, 2017: Santiago International Airport, Chile (SCL) to George Bush

Intercontinental Airport, Houston (IAH)



Trip 22:

       March 14, 2017: George Bush Intercontinental Airport, Houston (IAH) to Amsterdam

Airport Schipol, Netherlands (AMS)

       March 26, 2017: Munich Airport, Germany (MUC) to Newark Liberty International

Airport (EWR)




                                              9
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 19 of 37



Trip 23:

        April 25, 2017: Newark Liberty International Airport (EWR) to Milan-Malpensa Airport,

Italy (MXP)

        May 8, 2017: Munich Airport, Germany (MUC) to Chicago O’Hare International Airport

(ORD)



Trip 24:

        June 22, 2017: Los Angeles International Airport (LAX) to Tokyo International Airport,

Japan (HND)

        July 9, 2017: Chhatrapati Shivaji Maharaj International Airport, Bombay/Mumbai, India

(BOM) to Newark Liberty International Airport (EWR)



Trip 25:

        August 2, 2017: San Francisco International Airport (SFO) to Tokyo International

Airport, Japan (HND)

        August 7, 2017: Narita International Airport, Tokyo, Japan (NRT) to Los Angeles

International Airport (LAX)



Trip 26:

        September 30, 2017: San Francisco International Airport (SFO) to Sydney Airport,

Australia (SYD)

        October 16, 2017: Melbourne Airport, Australia (MEL) to Los Angeles International

Airport (LAX)



                                              10
        Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 20 of 37




Trip 27:

        November 20, 2017: Los Angeles International Airport (LAX) to London Heathrow

Airport, United Kingdom (LHR)

        November 26, 2017: London Heathrow Airport, United Kingdom (LHR) to Los Angeles

International Airport (LAX)



Trip 28:

        February 15, 2018: Chicago O’Hare International Airport (ORD) to Munich Airport,

Germany (MUC)

        February 20, 2018: Munich Airport, Germany (MUC) to Chicago O’Hare International

Airport (ORD)



Trip 29:

        May 23, 2018: Newark Liberty International Airport (EWR) to Barcelona-El Prat

Airport, Spain (BCN)

        May 29, 2018: Munich Airport, Germany (MUC) to San Francisco International Airport

(SFO)



Trip 30:

        June 8, 2018: San Francisco International Airport (SFO) to Tokyo International Airport,

Japan (HND)

        June 13, 2018: Narita International Airport, Tokyo, Japan (NRT) to Los Angeles



                                               11
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 21 of 37



International Airport (LAX)



Trip 31:

       August 1, 2018: San Francisco International Airport (SFO) to Tokyo International

Airport, Japan (HND)

       August 8, 2018: Narita International Airport, Tokyo, Japan (NRT) to Los Angeles

International Airport (LAX)



Trip 32:

       September 18, 2018: Washington Dulles International Airport (IAD) to Brussels Airport,

Belgium (BRU)

       September 26, 2018: Amsterdam Airport Schipol, Netherlands (AMS) to Washington

Dulles International Airport (IAD)



Interrogatory No. 2: For each instance of international travel listed in response to
Interrogatory 1, provide the purpose of that travel.

RESPONSE:

       Plaintiff objects to this request to the extent it seeks information that is not relevant to the

case. Notwithstanding this objection, Plaintiff will state whether each instance of international

travel identified in response to Interrogatory No. 1 was for business or personal reasons, to the

extent of Plaintiff’s knowledge.

Trip 1: Personal

Trip 2: Personal

Trip 3: Personal

                                                 12
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 22 of 37



Trip 27: Personal

Trip 28: Personal

Trip 29: Personal

Trip 30: Personal

Trip 31: Personal

Trip 32: Personal



Interrogatory No. 3: For each instance of international travel listed in response to
Interrogatory 1, identify every person who traveled with each plaintiff(s). For each entry
where a plaintiff traveled alone, respond “none” for that entry.

RESPONSE:

       Plaintiff objects to this request to the extent it seeks information that is not relevant to the

case. The identity of any person who traveled with Plaintiffs during all past international travel

has no bearing on the likelihood that any of the Plaintiffs will have their electronic devices

searched or detained by Defendants in the future or on the constitutionality of Defendants’

challenged policies and practices. Furthermore, providing this information is unduly burdensome

and affects the rights of third parties not before the Court.



Interrogatory No. 4: For each instance of international travel listed in response to
Interrogatory 1, state whether, in the course of that travel, DHS, CBP and/or ICE searched
and/or detained one or more of plaintiff’s electronic devices.

RESPONSE:

       In responding to this Interrogatory, Plaintiff considers an electronic device to have been

“detained” any time it was taken out of Plaintiff’s possession or control by DHS, CBP and/or

ICE. Plaintiff considers an electronic device to have been “confiscated” any time it was kept by



                                                  14
         Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 23 of 37
                                                           CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER



DHS, CBP and/or ICE after Plaintiff completed the border inspection process and left the port of

entry.

          To the best of Plaintiff Bikkannavar’s knowledge, the following instances of international

travel listed in response to Interrogatory No. 1 involved a search and/or detention of one or more

of Plaintiff’s electronic devices:

          Of the instances of international travel listed in response to Interrogatory 1 above, CBP

officers on one occasion detained and searched one of Mr. Bikkannavar’s electronic devices.

This occurred when he entered the United States on January 30, 2017, after a flight from

Santiago, Chile. This is listed above as “Trip 21.”



Interrogatory No. 5: For each plaintiff, provide their date of birth, passport number(s),
and any aliases or alternative name spellings used during the course of international travel
to and from the United States from January 1, 2008, to the present.

RESPONSE:

          Plaintiff Bikkannavar provides the following information, with date of birth and passport

numbers designated as Confidential under the terms of the Protective Order in this case. See ECF

No. 69.




                                                  15
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 24 of 37



I declare under penalty of perjury that the foregoing Responses to Interrogatories are true and

correct to the best of my knowledge, information and belief.




______________________                               Dated: October ___, 2018

Sidd Bikkannavar


Signed by Counsel as to All Objections and Legal Contentions:

Dated: October 9, 2018

/s/ Nathan Freed Wessler

Adam Schwartz                    Esha Bhandari                     Jessie J. Rossman
Sophia Cope                      Hugh Handeyside                   Matthew R. Segal
Aaron Mackey                     Nathan Freed Wessler              AMERICAN CIVIL
ELECTRONIC FRONTIER              AMERICAN CIVIL                    LIBERTIES UNION
FOUNDATION                       LIBERTIES UNION                   FOUNDATION OF
815 Eddy Street                  FOUNDATION                        MASSACHUSETTS
San Francisco, CA 94109          125 Broad Street, 18th Floor      211 Congress Street
(415) 436-9333 (phone)           New York, NY 10004                Boston, MA 02110
(415) 436-9993 (fax)             (212) 549-2500 (phone)            (617) 482-3170 (phone)
adam@eff.org                     (212) 549-2583 (fax)              (617) 451-0009 (fax)
sophia@eff.org                   ebhandari@aclu.org                jrossman@aclum.org
amackey@eff.org                  hhandeyside@aclu.org              msegal@aclum.org
                                 nwessler@aclu.org


Counsel for Plaintiffs
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 25 of 37



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, et al.,                         )
                                                 )
       Plaintiffs,                               )
                                                 )
               v.                                )   Civil Action No. 17-cv-11730-DJC
                                                 )
KIRSTJEN NIELSEN, et al.,                        )   Hon. Denise J. Casper
                                                 )
       Defendants.                               )



                   PLAINTIFF SIDD BIKKANNAVAR’S
       SUPPLEMENTAL RESPONSE TO DEFENDANTS’ INTERROGATORIES

       Plaintiff Sidd Bikkannavar, pursuant to Rule 26(e) of the Federal Rules of Civil

Procedure, hereby provides this supplemental response to his interrogatory response of

October 5, 2018. Bikkannavar herein incorporates by reference all objections in his earlier

response.


Interrogatory No. 1: For each plaintiff, list all instances of international travel to and from
the United States (including dates of departure and return, names used on passports or
other travel documents, ports of exit and entry, and destination country and city), from
January 1, 2008, to present.

RESPONSE:

Trip 33:

       October 17, 2018: Houston (IAH) to Santiago, Chile (SCL)

       October 29, 2018: Santiago, Chile (SCL) to Houston (IAH)



Trip 34:

       January 17, 2019: Newark (EWR) to Milan, Italy (MXP)

       January 22, 2019: Munich, Germany (MUC) to Washington, DC (IAD)
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 26 of 37




Trip 35:

       February 14, 2019: San Francisco (SFO) to Singapore (SIN)

       February 20, 2019: Singapore (SIN) to San Francisco (SFO)



Interrogatory No. 2: For each instance of international travel listed in response to
Interrogatory 1, provide the purpose of that travel.

RESPONSE:

       The purpose of each additional trip listed in the supplemental response to Interrogatory

No. 1 was for personal reasons.



Interrogatory No. 4: For each instance of international travel listed in response to
Interrogatory 1, state whether, in the course of that travel, DHS, CBP and/or ICE searched
and/or detained one or more of plaintiff’s electronic devices.

RESPONSE:

       To the best of Plaintiff Bikkannavar’s knowledge, none of the additional instances of

international travel listed in the supplemental response to Interrogatory No. 1 involved a search

and/or detention of Plaintiff’s electronic devices.



Interrogatory No. 7: For each plaintiff, list all international travel to and from the United
States planned in the future (including dates of departure and return, ports of exit and
entry, and destination country and city, from August 31, 2018 onward.

RESPONSE:

       On March 20, 2019, Plaintiff is ticketed to fly from Los Angeles (LAX) to San Jose del

Cabo, Mexico (SJD). On March 23, 2019, Plaintiff is ticketed to fly from San Jose del Cabo,

Mexico (SJD) to Los Angeles (LAX).

                                                  2
          Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 27 of 37



           It is likely that Plaintiff will take additional trips that are not yet known or planned, as

Plaintiff frequently travels internationally on relatively short notice.




I declare under penalty of perjury that the foregoing Supplemental Responses to Interrogatories

are true and correct to the best of my knowledge, information, and belief.




_______________________________________________              Dated: March 19, 2019

Sidd Bikkannavar


Signed by Counsel as to All Objections and Legal Contentions:

Dated: March 19, 2019

                                                  /s/ Nathan Freed Wessler

Adam Schwartz                                     Esha Bhandari                  Jessie J. Rossman
Sophia Cope                                       Hugh Handeyside                Matthew R. Segal
ELECTRONIC FRONTIER                               Nathan Freed Wessler           AMERICAN CIVIL
FOUNDATION                                        AMERICAN CIVIL                 LIBERTIES UNION
815 Eddy Street                                   LIBERTIES UNION                FOUNDATION OF
San Francisco, CA 94109                           FOUNDATION                     MASSACHUSETTS
(415) 436-9333 (phone)                            125 Broad Street, 18th Floor   211 Congress Street
(415) 436-9993 (fax)                              New York, NY 10004             Boston, MA 02110
adam@eff.org                                      (212) 549-2500 (phone)         (617) 482-3170 (phone)
sophia@eff.org                                    (212) 549-2583 (fax)           (617) 451-0009 (fax)
                                                  ebhandari@aclu.org             jrossman@aclum.org
                                                  hhandeyside@aclu.org           msegal@aclum.org
                                                  nwessler@aclu.org


Counsel for Plaintiffs




                                                                3
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 28 of 37
                                                         MATERIAL SUBJECT TO PROTECTIVE ORDER BELOW



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA                             )
ALASAAD, SUHAIB ALLABABIDI, SIDD                   )
BIKKANNAVAR, JÉRÉMIE DUPIN,                        )
AARON GACH, ISMAIL ABDEL-RASOUL                    )
AKA ISMA’IL KUSHKUSH, DIANE                        )
MAYE, ZAINAB MERCHANT,                             )
MOHAMMED AKRAM SHIBLY, AND                         )
MATTHEW WRIGHT,                                    )
                                                   )   Civil Action No. 17-cv-11730-DJC
       Plaintiffs,                                 )
                                                   )   Hon. Denise J. Casper
               v.                                  )
                                                   )
KIRSTJEN NIELSEN, SECRETARY OF                     )
THE U.S. DEPARTMENT OF HOMELAND                    )
SECURITY, IN HER OFFICIAL                          )
CAPACITY; KEVIN MCALEENAN,                         )
COMMISSIONER OF U.S. CUSTOMS                       )
AND BORDER PROTECTION, IN HIS                      )
OFFICIAL CAPACITY; AND RONALD                      )
VITIELLO, ACTING DIRECTOR OF U.S.                  )
IMMIGRATION AND CUSTOMS                            )
ENFORCEMENT, IN HIS OFFICIAL                       )
CAPACITY,                                          )
                                                   )
       Defendants.                                 )


       PLAINTIFF MATTHEW WRIGHT’S RESPONSES AND OBJECTIONS TO
                    DEFENDANTS’ INTERROGATORIES

       Plaintiff MATTHEW WRIGHT hereby responds and objects to Defendants’

Interrogatories dated September 7, 2018, as follows, with certain material below designated as

CONFIDENTIAL per the terms of the Protective Order in this case. See ECF No. 69.


                                      GENERAL OBJECTIONS


       Plaintiff objects to the Interrogatories to the extent they may be construed to seek

information (i) not relevant to the subject matter of this action; (ii) not relevant to any claim or
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 29 of 37



                         SPECIFIC OBJECTIONS AND RESPONSES

        Plaintiff incorporates by reference the General Objections in response to each of

Defendants’ Interrogatories set forth below. Plaintiff reserves the right to amend and supplement

the responses to any and all of these Interrogatories, and hereby makes the following specific

objections and responses while reserving the right to make additional objections as may be

deemed appropriate during the course of discovery.



Interrogatory No. 1: For each plaintiff, list all instances of international travel to and from
the United States (including dates of departure and return, names used on passports or
other travel documents, ports of exit and entry, and destination country and city), from
January 1, 2008, to present.

RESPONSE:

        Plaintiff objects to this request as overbroad, unduly burdensome, and not proportional to

the needs of the case to the extent it seeks all instances of international travel dating back to

January 1, 2008. This time period, comprising over 10 years, is unduly burdensome and seeks

information that is irrelevant. Plaintiffs filed suit in September 2017 seeking forward-looking

injunctive relief against Defendants’ policies and practices of conducting electronic device

searches. While some increment of Plaintiffs’ past travel and searches of electronic devices may

be relevant to Plaintiffs’ standing, no Plaintiff has alleged a search of an electronic device prior

to 2016.

        Additionally, Plaintiff objects to providing information about destination country and

city, other than the initial point of arrival after leaving the United States. While the initial point of

arrival after leaving the United States may be relevant to the case, information about any further

destination of foreign travel is not relevant and is outside the scope of discovery authorized by

the Court in its scheduling order, which is limited to Plaintiffs’ standing and Defendants’ policies

                                                   3
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 30 of 37



and practices.

       Subject to the above-described objections, Plaintiff will provide the requested

information dating from January 1, 2013, to the present.

       To the best of Plaintiff MATTHEW WRIGHT’s knowledge, the following are all

instances of international travel to and from the United States since January 1, 2013:

Name on passports:

Trip 1:
2012-12-29 - Denver (DEN) to San Jose (SJO)
2013-01-06 - San Jose (SJO) to Denver (DEN)

Trip 2:
2013-05-12 - Denver (DEN) to Reykjavik (KEF)
2013-06-03 - Crossed land border between Toronto, Canada and Buffalo, NY

Trip 3:
2013-06-28 - Seattle (SEA) to Victoria (YYJ)
2013-07-09 - Victoria (YYJ) to Seattle (SEA)

Trip 4:
2013-11-11 - Denver (DEN) to Tokyo (NRT)
2014-10-23 - London (LHR) to Washington (IAD)

Trip 5:
2015-01-19 - Los Angeles (LAX) to Tokyo (HND)
2015-02-09 - Tokyo (NRT) to Los Angeles (LAX)

Trip 6:
2015-03-03 - Washington (IAD) to Dubai (DXB)
2015-03-14 - Dubai (DXB) to Washington (IAD)

Trip 7:
2015-04-23 - Miami (MIA) to St. Thomas (STT)
2015-05-04 – St. Thomas (STT) to Miami (MIA)

Trip 8:
2015-05-20 - Denver (DEN) to Cancun (CUN)
2015-06-03 - Lima (LIM) to Newark (EWR)
2015-06-04 - Newark (EWR) to Zurich (ZRH)
2015-08-19 - Chengdu (CTU) to San Francisco (SFO)



                                                 4
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 31 of 37



Trip 9:
2015-11-04 - Philadelphia (PHL) to Madrid (MAD)
2015-12-07 - Porto (OPO) to Newark (EWR)

Trip 10:
2015-12-31 - Fort Lauderdale (FLL) to Medellin (MDE)
2016-01-17 - Cartagena (CTG) to Fort Lauderdale (FLL)

Trip 11:
2016-03-15 - Chicago (ORD) to Shanghai (PVG)
2016-04-21 - Tokyo (NRT) to Denver (DEN)

Trip 12:
2016-06-27 - Washington (IAD) to Lisbon (LIS)
2016-07-05 - Frankfurt (FRA) to Washington (IAD)

Trip 13:
2016-09-12 - Denver (DEN) to Frankfurt (FRA)
2016-09-26 - Barcelona (BCN) to Washington (IAD)

Trip 14:
2017-01-27 - Denver (DEN) to Puerto Vallarta (PVR)
2017-01-30 - Puerto Vallarta (PVR) to Houston (IAH)

Trip 15:
2017-03-23 - San Francisco (SFO) to Tokyo (NRT)
2017-04-20 - Tokyo (NRT) to Denver (DEN)

Trip 16:
2017-06-28 - Newark (EWR) to London (LHR)
2017-07-16 - London (LHR) to Newark (EWR)

Trip 17:
2017-09-03 - Cincinnati (CVG) to Paris (CDG)
2017-09-17 - Lisbon (LIS) to New York (JFK)

Trip 18:
2018-06-26 - Washington (IAD) to Lisbon (LIS)
2018-07-05 - London (LHR) to Chicago (ORD)




                                               5
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 32 of 37



Interrogatory No. 2: For each instance of international travel listed in response to
Interrogatory 1, provide the purpose of that travel.

RESPONSE:

       Plaintiff objects to this request to the extent it seeks information that is not relevant to the

case. Notwithstanding this objection, Plaintiff will state whether each instance of international

travel identified in response to Interrogatory No. 1 was for business or personal reasons, to the

extent of Plaintiff’s knowledge.

       The purpose of travel for all trips listed in Interrogatory No. 1 was personal.



Interrogatory No. 3: For each instance of international travel listed in response to
Interrogatory 1, identify every person who traveled with each plaintiff(s). For each entry
where a plaintiff traveled alone, respond “none” for that entry.

RESPONSE:

       Plaintiff objects to this request to the extent it seeks information that is not relevant to the

case. The identity of any person who traveled with Plaintiffs during all past international travel

has no bearing on the likelihood that any of the Plaintiffs will have their electronic devices

searched or detained by Defendants in the future or on the constitutionality of Defendants’

challenged policies and practices. Furthermore, providing this information is unduly burdensome

and affects the rights of third parties not before the Court.



Interrogatory No. 4: For each instance of international travel listed in response to
Interrogatory 1, state whether, in the course of that travel, DHS, CBP and/or ICE searched
and/or detained one or more of plaintiff’s electronic devices.

RESPONSE:

       In responding to this Interrogatory, Plaintiff considers an electronic device to have been

“detained” any time it was taken out of Plaintiff’s possession or control by DHS, CBP and/or

                                                  6
         Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 33 of 37
                                                          CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER



ICE. Plaintiff considers an electronic device to have been “confiscated” any time it was kept by

DHS, CBP and/or ICE after Plaintiff completed the border inspection process and left the port of

entry.

         To the best of Plaintiff MATTHEW WRIGHT’s knowledge, the following instances of

international travel listed in response to Interrogatory No. 1 involved a search and/or detention of

one or more of Plaintiff’s electronic devices:

         Trip 11 involved searches and the confiscation of Plaintiff’s electronic devices by CBP

and ICE. Plaintiff received his devices 56 days later.

         All other trips listed in Interrogatory No. 1 did not involve an electronic device search or

detention/confiscation.



Interrogatory No. 5: For each plaintiff, provide their date of birth, passport number(s),
and any aliases or alternative name spellings used during the course of international travel
to and from the United States from January 1, 2008, to the present.

RESPONSE:

         Plaintiff MATTHEW WRIGHT provides the following information, with date of birth

and passport numbers designated as Confidential under the terms of the Protective Order in this

case. See ECF No. 69.




                                                   7
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 34 of 37



I declare under penalty of perjury that the foregoing Responses to Interrogatories are true and

correct to the best of my knowledge, information and belief.




______________________                               Dated: October ___,
                                                                     5 2018




Signed by Counsel as to All Objections and Legal Contentions:

Dated: October 9, 2018

/s/ Sophia Cope
 Adam Schwartz                   Esha Bhandari                       Jessie J. Rossman
 Sophia Cope                     Hugh Handeyside                     Matthew R. Segal
 ELECTRONIC FRONTIER             Nathan Freed Wessler                AMERICAN CIVIL
 FOUNDATION                      AMERICAN CIVIL                      LIBERTIES UNION
 815 Eddy Street                 LIBERTIES UNION                     FOUNDATION OF
 San Francisco, CA 94109         FOUNDATION                          MASSACHUSETTS
 (415) 436-9333 (phone)          125 Broad Street, 18th Floor        211 Congress Street
 (415) 436-9993 (fax)            New York, NY 10004                  Boston, MA 02110
 adam@eff.org                    (212) 549-2500 (phone)              (617) 482-3170 (phone)
 sophia@eff.org                  (212) 549-2583 (fax)                (617) 451-0009 (fax)
                                 ebhandari@aclu.org                  jrossman@aclum.org
                                 hhandeyside@aclu.org                msegal@aclum.org
                                 nwessler@aclu.org


Counsel for Plaintiffs

                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was sent by electronic mail to
 counsel of record in the case on October 9, 2018.

                                                   /s/ Sophia Cope
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 35 of 37



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, et al.,                        )
                                                 )
        Plaintiffs,                              )
                                                 )
                v.                               )   Civil Action No. 17-cv-11730-DJC
                                                 )
 KIRSTJEN NIELSEN, et al.,                       )   Hon. Denise J. Casper
                                                 )
                                                 )
        Defendants.                              )



                   PLAINTIFF MATTHEW WRIGHT’S
       SUPPLEMENTAL RESPONSE TO DEFENDANTS’ INTERROGATORIES

       Plaintiff MATTHEW WRIGHT, pursuant to Rule 26(e) of the Federal Rules of Civil

Procedure, hereby provides this supplemental response to his interrogatory response of

October 5, 2018. WRIGHT herein incorporates by reference all objections in his earlier

response.


Interrogatory No. 1: For each plaintiff, list all instances of international travel to and from
the United States (including dates of departure and return, names used on passports or
other travel documents, ports of exit and entry, and destination country and city), from
January 1, 2008, to present.

RESPONSE:

Trip 19:
2018-10-09 - Los Angeles (LAX) to Guangzhou (CAN)
2018-10-26 - Guangzhou (CAN) to Los Angeles (LAX)

Trip 20:
2019-01-26 - Houston (IAH) to Quito (UIO)
2019-02-10 - Quito (UIO) to Houston (IAH)

Trip 21:
2019-02-25 - Denver (DEN) to Tokyo (NRT)
2019-03-12 - Singapore (SIN) to San Francisco (SFO)
       Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 36 of 37



Interrogatory No. 2: For each instance of international travel listed in response to
Interrogatory 1, provide the purpose of that travel.

RESPONSE:

       The purpose of the additional trips listed in the supplemental response to Interrogatory

No. 1 was personal.


Interrogatory No. 4: For each instance of international travel listed in response to
Interrogatory 1, state whether, in the course of that travel, DHS, CBP and/or ICE searched
and/or detained one or more of plaintiff’s electronic devices.

RESPONSE:

       To the best of Plaintiff WRIGHT’s knowledge, the additional trips listed in the

supplemental response to Interrogatory No. 1 did not involve a search and/or detention of

Plaintiff’s electronic devices.


Interrogatory No. 7: For each plaintiff, list all international travel to and from the United
States planned in the future (including dates of departure and return, ports of exit and
entry, and destination country and city, from August 31, 2018 onward.

RESPONSE:

Booked Future Trip:
2019-06-24 - Houston (IAH) to Belize City (BZE)
2019-07-01 - Belize City (BZE) to Houston (IAH)




                                                2
      Case 1:17-cv-11730-DJC Document 98-10 Filed 06/06/19 Page 37 of 37



I declare under penalty of perjury that the foregoing Responses to Interrogatories are true and

correct to the best of my knowledge, information and belief.




______________________                                Dated: March20
                                                                  __, 2019

MATTHEW WRIGHT


Signed by Counsel as to All Objections and Legal Contentions:

Dated: March 22, 2018

/s/ Sophia Cope

 Adam Schwartz                   Esha Bhandari                     Jessie J. Rossman
 Sophia Cope                     Hugh Handeyside                   Matthew R. Segal
 ELECTRONIC FRONTIER             Nathan Freed Wessler              AMERICAN CIVIL
 FOUNDATION                      AMERICAN CIVIL                    LIBERTIES UNION
 815 Eddy Street                 LIBERTIES UNION                   FOUNDATION OF
 San Francisco, CA 94109         FOUNDATION                        MASSACHUSETTS
 (415) 436-9333 (phone)          125 Broad Street, 18th Floor      211 Congress Street
 (415) 436-9993 (fax)            New York, NY 10004                Boston, MA 02110
 adam@eff.org                    (212) 549-2500 (phone)            (617) 482-3170 (phone)
 sophia@eff.org                  (212) 549-2583 (fax)              (617) 451-0009 (fax)
                                 ebhandari@aclu.org                jrossman@aclum.org
                                 hhandeyside@aclu.org              msegal@aclum.org
                                 nwessler@aclu.org


Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was sent by electronic mail to

 counsel of record in the case on March 22, 2019.

                                                    /s/ Esha Bhandari




                                                3
